CORRECTED OPINION

PER CURIAM.
In this direct criminal appeal, appellant raises a number of issues regarding both his convictions and his sentences. Having carefully reviewed the record, we conclude that only one merits discussion.
Appellant complains that he should not have been convicted of both the enhanced offense of attempted second-degree murder with a firearm and possession of a firearm during the commission of a felony. The state properly concedes error. State v. Brown, 633 So.2d 1059 (Fla.1994); Cleveland v. State, 587 So.2d 1145 (Fla.1991). Accordingly, we reverse appellant’s conviction for possession of a firearm during the commission of a felony, and remand with directions that the trial court vacate that conviction. In all other respects, we affirm.
AFFIRMED IN PART; REVERSED IN PART; and REMANDED, with directions.
ALLEN, WEBSTER and MICKLE, JJ., concur.